



COURT OF APPEAL FOR ONTARIO

CITATION: Jo-Zen Investments Limited v. Kung Tai Enterprises
    (Canada) Ltd., 2017 ONCA 616

DATE: 20170722

DOCKET: C63098

Sharpe, Lauwers and Roberts JJ.A.

BETWEEN

Jo-Zen Investments Limited and Tilzen Holdings
    Limited

Applicants

(Respondent in appeal)

and

Kung Tai Enterprises (Canada) Ltd.

Respondent

(Appellant)

Ford Wong, for the appellant

Eric Sherkin, for the respondent

Heard: July 21, 2017

On appeal from the judgment of Justice Jasmine T.
    Akbarali of the Superior Court of Justice, dated November 14, 2016.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the motion judge did not err in finding that the parties
    amended and revived the original agreement by waiving the conditions and
    lowering the purchase price.

[2]

It was possible in law to achieve that end by backdating the amendment
    to July 14, 2015 so as to revive the agreement that had expired when the
    conditions were not waived. We see no merit in the submission that the
    appellant did not agree to the revival of the original agreement.

[3]

The motion judge did not err by refusing the adjournment sought by the
    appellant as the evidence the appellant hoped to adduce was not required to
    dispose of the application.

[4]

Appeal dismissed.

[5]

Costs to the respondent fixed at $5000, inclusive of disbursements and
    costs.

Robert J. Sharpe
    J.A.


